Judgment of resentence, Supreme Court, New York County (Rena K. Uviller, J.), rendered September 24, 2008, resentencing defendant to concurrent terms of five years, with five years’ postrelease supervision, unanimously reversed, on the law, the resentence vacated and the original sentence without postrelease supervision reinstated.
Defendant is entitled to relief under People v Williams (14 NY3d 198 [2010]), which invalidates the imposition of post-release supervision upon resentencing of defendants who have been released after completing their terms of imprisonment. Concur—Tom, J.P., Sweeny, Moskowitz, DeGrasse and Manzanet-Daniels, JJ.